Title: To James Madison from Benjamin Homans, 18 September 1816
From: Homans, Benjamin
To: Madison, James


        
          Sir,
          Navy Department, September 18th. 1816.
        
        I have the honour to transmit the enclosed papers; which are of sufficient importance to induce me to trouble you upon the subjects they embrace, and to ask for instructions.
        I have presumed to present these documents to your consideration, previously to taking any other step in the absence of the Secretary of the Navy. Most respectfully, I am, Sir, Your Obedt. Servt.
        
          Benjamin Homans
        
      